Title: James Madison to Henry Clay, 9 October 1830
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 9. 1830
                            
                        
                          
                        I have just been favored with yours of the 22d. Ult: enclosing a copy of your Address delivered at
                            Cincinnati. Without concurring in every thing that is said, I feel what is due to the ability and eloquence which
                            distinguish the whole. The rescue of the Resolutions of Kentucky in -98 & 99. from the misconstruction of them,
                            was very a propos; that authority being particularly relied on, as an Æegis to the Nullifying doctrine; which
                            notwithstanding its hideous aspect, & fatal tendency, has captivated so many honest minds. In a late letter to one
                            of my correspondents, I was led to the like task of vindicating the proceedings of Virginia in those years. I would gladly
                            send you a copy if I had a suitable one. But as the letter is appended to the North A. Review for this month, you will
                            probably have an early opportunity of seeing it.
                        With my thanks for your obliging communication, I beg you to accept assurances of my great & cordial
                            esteem, in which Mrs. Madison joins me; as I do her in the best regards which she offers to Mrs Clay.
                        
                        
                            
                                James Madison
                            
                        
                    